Yesawich, Jr., J.,
dissents and votes to affirm in the follow*713ing memorandum. Yesawich, Jr., J. (dissenting). I would affirm. The penalties authorized by Not-For-Profit Corporation Law § 507 are “reasonable” penalties. Here, the insufficient funds penalty assessed by defendant is equivalent to a charge at the rate of 182.5% annual simple interest. The asserted purpose of this penalty is to deter association members, like plaintiff, from failing to keep their account balance current. Given that punishing the financially delinquent is the object of the penalty, whether the magnitude of the penalty imposed is indeed reasonable is an issue on which rational minds can differ and thus presents a triable issue of fact.